UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2492



ROBERT D. COX,

                                              Plaintiff - Appellant,

          versus


NATIONSBANK CORPORATION; BANK OF AMERICA COR-
PORATION; KENNETH D. LEWIS, President, Bank of
America; HUGH L. MCCOLL, JR., Chairman and
CEO, Bank of America; JAMES H. HANCE, JR.,
CFO, NationsBank; GARLAND FRASIER, Bank of
America, Charleston, South Carolina,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-99-2061-2-18)


Submitted:   March 22, 2001                 Decided:   March 27, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert D. Cox, Appellant Pro Se. Stephen Peterson Groves, Sr.,
YOUNG, CLEMENT, RIVERS & TISDALE, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert D. Cox filed an untimely notice of appeal. NationsBank

Corporation filed a motion to dismiss Cox’s appeal as untimely. We

grant NationsBank Corporation’s motion and dismiss Cox’s appeal for

lack of jurisdiction.   The time periods for filing notices of ap-

peal are governed by Fed. R. App. P. 4.    These periods are “manda-

tory and jurisdictional.”    Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).    Parties to civil actions have thirty

days within which to file in the district court notices of appeal

from judgments or final orders.    Fed. R. App. P. 4(a)(1).    The only

exceptions to the appeal period are when the district court extends

the time to appeal under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on August 29, 2000; Cox’s

notice of appeal was filed on November 15, 2000, which is beyond

the thirty-day appeal period.     Cox’s failure to note a timely ap-

peal or obtain an extension of the appeal period leaves this court

without jurisdiction to consider the merits of the appeal.          We

therefore dismiss the appeal.     We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                              DISMISSED


                                   2